Case 9:18-cv-01472-TJM-TWD Document 89 Filed 08/03/21 Page 1 of 3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

TIMOTHY E!' LANDO, JR.,

-14
. DISTRIC :
ata

     
 
 

Plaintitt, Case

 

AUG 03 2021

 

 

 

AT____ O'CLOCK

John M. Domurad, Clerk - Syracuse

STEVEN All CLAUDIO, TAMMY GRONAU,
BRIAN REED and JASON RHODES,

Defendants.

 

 

LEAVE TO FILE SUPPLEMENTAL COMPLAINT

Plaintiff<Timothy .E.*Lando, Jr... moves; this, Courts

1.-For the entry. of an order pursuant to Fed. R. Civ. P.
19,20 and 21: towadd. Richard Oliver, Parole Officer as.a
Defendant in this cause and directing service of process upon
him; and

2. For the entry of an order pursuant to Fed. .R. Civ. P.
19, 20 and 21.to add plaintiff's Children TEL and CML ‘as the

Plaintitts:' in this’ @ause.

In support of this motion, Plaintiff, Timothy E. Lando, Jr.,
states as follows;

1: Fed.-R. Civ. P dd provides in relevant part that parties
may be added by order of the court on motion of any party at any

stage of the action and on such terms as are just.

 
Case 9:18-cv-01472-TJM-TWD Document 89 Filed 08/03/21 Page 2 of 3

2. Fed. R. Civ. P. 19(a) provides in relevant part that a
person who is subject to service of process and whose joinder will
not deprive the court.of jurisdiction over the subject matter of
the action shall be joined as a party to the action if in the
party's absence complete relief cannot be accorded among those
already parties, or if, under certain circumstances, the party
claims an interest relating to the subject action.

3. Fed. R. Civ. P. 20(a) provides in relevant part that
persons may be joined in one action as Defendants if there is
asserted against them a right to relief in respect of a series of
occurrences and if any question of law or fact common to all

defendants will arise. :

4. Fed. R. Civ. P. 15(d) provides in relevant part that upon
motion of a party the court may permit the party to serve a
Supplemental pleading setting forth events that have happened
since the date of the pleading sought to be supplemented.

5. The parties sought to be added as Defendant by this
motion are subjected to service of process and their joinder will
not deprive the Court of jurisdiction over the subject matter of
this action.

6. Attached and made a part of this Motion is a copy of the
Supplemental Complaint proposed i be filed if this Motion is
granted. The Supplemental Complaint sets forth events that have

happened since the date of the Original Complaints in this cause.

(2)
Case 9:18-cv-01472-TJM-TWD Document 89 Filed 08/03/21 Page 3 of 3

WHEREFORE, Plaintiff, Timothy FE. Lando, Jr., asks that the Motion
be granted and that an order be entered in substantially the

form attached to.this: Motion.

Dated: July 30, 2021

Respectfully Submitted,

(CMienats Edeinole Ar.
Timothy *G.c Lando ,;. Jr.
Wyoming Corr. Fac.
PSOcBOe Out
Attteas Nyy 14017-0501

Cec tal / jer

Ca)
